Citation Nr: 1814357	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  13-18 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether a reduction of disability rating from 40 percent to 20 percent for lumbar spine condition effective December 1, 2016 was proper. 

2. Whether a reduction of disability rating from 30 percent to 10 percent for cervical condition effective December 1, 2016 was proper.

3. Entitlement to an evaluation in excess of 40 percent from May 28, 2009 to November 30, 2016, exclusive of the period during which the Veteran was in receipt of 100 percent disability rating, and in excess of 20 percent from December 1, 2016 for lumbar spine condition.

4. Entitlement to an evaluation in excess of 20 percent from May 28, 2009 to August 24, 2010, in excess of 30 percent from August 25, 2010 to November 30, 2016, and in excess of 10 percent from December 1, 2016 for cervical spine condition.



REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney at Law 


WITNESS AT HEARING ON APPEAL

Veteran and Spouse 


ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1991 to March 1998. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which grated a 40 percent disability rating for lumbar spine condition and 20 percent rating for cervical spine condition.  
Subsequently, in a September 2016 rating decision the RO reduced the rating for the lumbar spine condition to 20 percent and the cervical spine condition to 10 percent.   

The Veteran and his spouse testified before the undersigned Veteran Law Judge (VLJ) at a videoconference hearing in January 2017 and transcript of the hearing is of record. 

Notably, the rating criteria for the spine disabilities specifically contemplate neurological manifestations as part of a spine condition that could be rated separately.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  The Board would ordinarily take jurisdiction over neurological abnormalities as parts and parcel of the claim for increase disability rating for lumbar spine and cervical spine disabilities.  In this case, however, service connection was granted for bilateral lower extremity neuropathy and right upper extremity on direct basis and not as secondary to the Veteran's lumbar spine or cervical spine disabilities by way of December 2013 rating decision.  Further, the Veteran has separately sought appeal of these ratings.  In this regard, although cognizant of the characterization of these issues in the "code sheet" that are attached to rating decisions, the Board has considered the original basis for grant and the procedural history of this appeal in making these determinations.  Thus, the Board will consider increase rating for bilateral lower extremities and right upper extremity neuropathy as separate claims.  While the Veteran has perfected an appeal of the December 2013 rating decision in December 2017, the appeal has not been certified to the Board at this time.  Considering the procedural history of this appeal, the Board, the Board will use its discretion in not taking jurisdiction of these claims at this time.  Therefore, the issues raised in the December 2013 rating decision will be addressed in a separate Board decision after the appeal is certified.   After this careful consideration and also cognizant of the discussion at the time of the Board testimony, the Board determines for the reasons outlined above that the issue currently in appellate status are limited to those listed above.

The Board additionally notes that rating-reduction claims are different from increased-rating claims. See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992) ("The BVA incorrectly phrased the issue in terms of whether appellant was entitled to an increased rating; in fact and in law, the issue presented to the BVA, and to this Court, is not whether the veteran was entitled to an increase but whether the reduction of appellant's rating from 100% to 10% was proper."); see also Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991) ("This is a rating reduction case, not a rating increase case."). As such, if a claim is appealed to the Board on the basis of a reduction only, there is no need to also discuss whether ratings in excess of the reduction are warranted. 

In this case, however, the Veteran filed increase rating claim for lumbar spine and cervical spine condition. After reviewing the evidence, the RO instead proposed, and later implemented, reductions in the ratings assigned for these service-connected disabilities. In perfecting his appeal, the Veteran has continued to argue that increased ratings are warranted. Therefore, both the propriety of the reduction and whether higher ratings are warranted are at issue in this appeal.

The Board also recognizes that the Veteran has sought entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), which was denied in a July 2016 rating decision.  The Veteran filed a notice of disagreement with that decision in October 2015. The RO has not readjudicated this claim. The Board may take jurisdiction of such claim if it is parts and parcel of an increase rating claim. See Rice v. Shinseki, 22 Vet. App. 447 (2011).  Upon review of the record, there are multiple claims pending before the RO. Considering this, the Board finds that the issue of TDIU will not be adjudicate in this decision as it is inextricably intertwined with all pending appeals. 

After the Board hearing, the Veteran appointed a different representative, attorney J. Michael Woods.


FINDINGS OF FACTS

1. At the time of its reduction to 20 percent on December 1, 2016, the 40 percent rating for the Veteran's service-connected lumbar spine condition had been in effect since May 28, 2009 so for more than 5 years; evidence used to reduce the rating for this disability from 40 to 20 percent showed material improvement.

2. At the time of its reduction to 10 percent on December 1, 2016, the 30 percent rating for the Veteran's service-connected cervical spine condition had been in effect since May 28, 2009 so for more than 5 years; evidence used to reduce the rating for this disability from 30 to 10 percent showed material improvement.

3. The Veteran's lumbar spine condition was not manifested by unfavorable ankylosis of the entire thoracolumbar spine from May 28, 2009 to November 30, 2016. 

4. The Veteran's lumbar spine condition is not manifested by forward flexion of 30 degree or less or favorable ankylosis of the entire thoracolumbar spine since December 1, 2016. 

5. The Veteran's cervical spine condition was not manifested by forward flexion of 15 degrees or less or favorable ankylosis from May 28, 2009 to August 24, 2010. 

6.  The Veteran's cervical spine condition was not manifested by unfavorable ankylosis of the entire cervical spine from August 25, 2010 to November 30, 2016.

7. The Veteran's cervical spine condition is not manifested by forward flexion of greater than 15 degrees or less than 30 degrees; or a combined range of motion of less than 170 degrees; or muscle spasm or guarding from December 1, 2016.  


CONCLUSIONS OF LAW

1. The reduction in rating from 40 to 20 percent for the Veteran's lumbar spine condition was proper. 38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.105 (e), 3.327, 3.344, 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2017).

2. The reduction in rating from 30 to 10 percent for the Veteran's cervical spine condition was proper. 38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.105 (e), 3.327, 3.344, 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2017).

3.  The criteria for rating in excess of 40 percent from May 28, 2009, exclusive of the periods during which the Veteran was in receipt of 100 percent disability rating, to November 30, 2016 for lumbar spine condition have not been met. 38 U.S.C. §§ 1155; 5107 (2012); 38 C.F.R. §§ 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5238 (2017).

4. The criteria for rating in excess of 20 percent for lumbar spine condition from December 1, 2016 have not been met. 38 U.S.C. §§ 1155; 5107 (2012); 38 C.F.R. §§ 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5238 (2017).

5. The criteria for rating in excess of 20 percent for cervical spine condition from May 28, 2009 to August 24, 2009 have not been met. 38 U.S.C.A. § 1155 (2012); 38 C.F.R. §§ 4.40, 4.59, 4.71a, Diagnostic Codes (DC) 5243-5237 (2017).

6. The criteria for rating in excess of 30 percent for cervical spine condition from August 25, 2010 to November 30, 2016 have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.40, 4.59, 4.71a, Diagnostic Codes (DC) 5243-5237 (2017).

7. The criteria for rating in excess of 10 percent for cervical spine condition from December 1, 2016 have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.40, 4.59, 4.71a, Diagnostic Codes (DC) 5243-5237 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due process for Reduction

The regulations pertaining to the reduction of disability evaluations contain their own notification and due process requirements. See 38 C.F.R. § 3.105 (e), (i). For this reason, the notice and assistance provisions of the Veterans Claims Assistance Act of 2000 (VCAA) do not apply to an appeal of a reduced rating.

To that end, where a reduction in an evaluation of a service-connected disability is warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons, and the RO must notify the veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level. The veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice. If no additional evidence is received within the 60-day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which the 60-day period from the date of notice to the veteran expires. 38 C.F.R. § 3.105 (e).  

The rating reduction in this case complies with the due process requirements with respect to the lumbar spine and cervical spine conditions. That is, in May 2015, the RO proposed reduction of evaluation for the Veteran's lumbar spine and cervical spine disabilities.  Notification letter sent at that time informed the Veteran that he had 60 days to present additional evidence showing that compensation should be continued at the prior level and that he could request a predeterminations hearing.  He did not submit additional evidence or request a predetermination hearing.  Subsequently, the RO issued a rating decision in July 2016 reducing the lumbar spine and cervical spine condition effective December 1, 2016. In light of this procedural history, the Board finds that the RO complied with the procedures required under 38 C.F.R. § 3.105 (e).  Thus, the analysis proceeds to whether the reduction was factually warranted.

II. Rating Reduction 

A rating cannot be reduced unless improvement is shown to have occurred. 38 U.S.C. § 1155 (2012); Greyzck v. West, 12 Vet. App. 288 (1999).  For ratings that have been in effect for five years or more, as in this case, reduction is warranted when reexamination discloses sustained material improvement. 38 C.F.R. §§ 3.344 (a-b)(2017). Examinations thus usually are the comparison point for determining whether there has been improvement. Collier v. Derwinski, 2 Vet. App. 247(1992); Hohol v. Derwinski, 2 Vet. App. 169 (1992).  Those examinations forming the basis for a reduction must be adequate. Faust v. West, 13 Vet. App. 342 (2000); Tucker v. Derwinski, 2 Vet. App. 201 (1992). 

Furthermore, under 38 C.F.R. § 3.344, VA must find the following: (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life. See Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. 413 (1993).

Evidence other than examinations also must be considered. This includes post-reduction evidence, although the reduction must be supported by the evidence at the time it is made. Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992). Both medical and non-medical indicators of improvement may be considered. Faust, 13 Vet. App. at 342.

A. Lumbar Spine 

The Veteran's lumbar spine condition was rated as 40 percent disabling from May 28, 2009 until November 30, 2016.  Because he underwent surgery in 2013, the Veteran was awarded 100 percent for the period of convalesces.  Thereafter, the rating was reduced to 20 percent effective December 1, 2016.  

The Veteran underwent VA examination in October 2014, where a forward flexion of 80 degrees with pain starting at 50 degrees, an extension to 15 degrees with pain starting at that point, lateral flexion of 30 degrees, and lateral rotation of 30 degrees  were elicited .  There was no change noted after repetitive use test, and the Veteran did not report any flare-ups.  Furthermore, the examiner opined that there was no additional functional loss due to pain, weakness, fatigable, or incoordination.  

Subsequent to the proposed reduction, the Veteran underwent another VA examination in June 2016, where the range of motion test elicited a forward flexion of 70 degrees, extension of 30 degrees, lateral flexion to 30 degrees, and lateral rotation to 30 degrees.  While pain was noted during this exam, it did not cause additional functional loss.  The Veteran did not report flare-ups and repetitive tests also did not reveal additional functional loss.  

Both the October 2014 and June 2016 VA examinations addressed the Veteran's complaints, discussed the types of treatment and ambulatory aids he used, measured range of motion, and assessed other physical findings such as instability, effusion, and gait patterns. Considering this, the Board finds both examinations adequate and highly probative to determine whether there has been material improvement in the Veteran's impairment. See Tucker v. Derwinski, 2 Vet. App. 201(1992) 

Furthermore, review of these examinations show that the Veteran's range of motion has significantly improved in October 2014 and June 2016.  That is, the Veteran's forward flexion is limited to 50 degrees during the October 2014 VA examination, which is consistent with 20 percent rating, while the June 2016 exam reflected 70 degrees forward flexion, which shows a 10 percent rating.  Both examinations did not show presence of ankylosis.  For this reason, the Board finds that the evidence supports a finding that the Veteran's impairment has material improved.  Considering the time that lapsed between the October 2014 and June 2016, the Board finds it is reasonably certain that the Veteran's improvement will be maintained.  

In sum, the reduction of the Veteran's lumbar spine disability from 40 percent to 20 percent was appropriate. 

B. Cervical Spine 

With respect to the Veteran's cervical spine condition, his impairment was rated as 20 percent from May 28, 2009 to August 24, 2010, and 30 percent from August 25, 2010 to November 30, 2016 under DC 5243-5237.  As noted above, this rating was reduced to 10 percent effective December 1, 2016.  

A VA examination from October 2014 showed that the range of the Veteran's motion was limited to 35 degrees flexion, 25 degrees extension, 35 degrees lateral flexion, and lateral rotation of 40 degrees.  There was no additional limitation of range of motion recorded after repetitive use test.  The Veteran did not report flare-ups, and the examiner opined that no pain, weakness, fatigability or incoordination that causes additional functional loss.  This result is consistent with a 10 percent rating. 

A September 2015 Private medical records from Care Medical Center showed that the Veteran's range of motion was limited to 40 degrees flexion, 20 degrees extension, 20 degrees lateral flexion, and 60 degrees lateral rotation.  At best, the Veteran's limitation of range of motion warrants a 10 percent rating during this time.  

During the June 2016 VA examination, a flexion of 35 degrees, extension of 25 degrees, lateral flexion to 35 degrees, and lateral rotation to 40 degrees was elicited, which is consistent with a 10 percent rating.  Although the examiner was unable to determine if pain, weakness, fatigability or incoordination caused additional function loss with repetitive use over a period of time, the repetitive use test shows no additional functional loss after three repetitions.  

Based on the foregoing, the Board finds that the evidence of record supporting a finding of reduction.  In particular, the October 2014 and June 2016 VA examinations reflect significant improvement in the Veteran's functional impairment. The Board finds this examination complete and adequate.  The examination results were consistent with the Veteran's private medical records. Further, the evidence showed that the improved was sustained over a period of time. 
Considering all of the above, the Board finds that the evidence supports a reduction of the rating assigned. 

III. The Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), the VA has a duty to notify claimants about requirements to substantiate a claim for VA benefits, and assist in the development of their claim. 38 U.S.C. §§ 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.159, 3.326(a) (2017).  

VA satisfied the duties to notify and assist in this appeal and neither the Veteran nor his representative has asserted any error as to these duties. See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  The Veteran was provided VA examinations in October 2009, October 2010, October 2014 and June 2016; as discussed in greater details below, the Board finds these examinations to be adequate upon which to adjudicate the merits of this appeal.  In the regard, the Board finds these examination adequately addressed functional impairment, and the question of whether there were periods of flare-up.

IV. Increase Rating 

The VA's Schedule for Rating Disabilities is used to determine disability ratings once a disability is service-connected.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  In the Rating Schedule, diagnostic codes (DCs) are assigned to specific disabilities.  These DCs designate percentage ratings based on the average functional impairment of the Veteran due to a service-connected disability.  38 C.F.R. §§ 3.321, 4.10 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017).   

VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use. DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

However, pain that does not result in additional functional loss does not warrant a higher rating. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment).

A. Lumbar Spine Condition 

As noted above, the Veteran's lumbar spine condition was rated under DC 5238 as 40 percent disabling from May 28, 2009.  After a period of convalesces, the 40 percent rating was continued from May 01, 2013 until it was reduced to 20 percent effective December 1, 2016.  

DC 5238 is part of the General Rating formal pertaining to the spine.  A 20 percent rating is assigned when forward flexion of the lumbar spine is greater than 30 degrees, but less than 60 degrees; or the combined range of motion of the lumbar spine is not greater than 120 degrees; or there is muscle spasm or guarding sever enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  A 40 percent rating is assigned, if forward flexion of 30 degrees or less; or favorable ankylosis of the entire lumbar spine is present.  Where there is unfavorable ankylosis of the entire thoracolumar spine, a 50 percent is assigned. Finally, a maximum 100 percent rating is assigned where there is unfavorable ankylosis of the entire spine. 

Note (5) to the rating formula specifies that unfavorable ankylosis is defined, in pertinent part, as "a condition in which the entire thoracolumbar spine is fixed in flexion or extension."  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. Ankylosis also has been defined in precedent cases as stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint. Dinsay v. Brown, 9 Vet. App. 79, 81(1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999). See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].

Here, the Board finds that the evidence does not support a rating in excess of 40 percent prior to December 1, 2016 because there is no evidence of ankylosis of the entire thoracolumbar spine.  While the October 2010 VA examination reflects that the Veteran had ankylosis, it was not throughout the entire thoracolumbar spine.  Nor was it unfavorable ankylosis.  Furthermore, the October 2014 or June 2016 VA examinations did not note presence of ankylosis.  There was no evidence of additional functional loss due to pain, excessive fatigability, flare-ups, or incoordination.  Absent showing of unfavorable ankylosis of the entire lumbar spine, a rating higher than 40 percent is not warranted for this period.  

Similarly, the medical evidence does not support a rating higher than 20 percent after December 1, 2016.  The most recent VA examination in June 2016 does not reflect a forward flexion of 30 degrees or less.  Rather, the examiner was able to elicited 70 degrees, with no evidence of additional functional loss due to pain, fatigability or incoordination as noted above.  There was no evidence of ankylosis.   Considering this evidence, the Board finds that the Veteran's impairment was not consistent with a rating higher than 20 percent. 

The Board has also considered whether a higher rating is warranted under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  Ratings under this formula are based on incapacitating episodes, which are defined as periods of acute signs and symptoms due to IVDS that require bed rest prescribed by a physician and treatment by a physician. Id. at Note (1). Here, while the October 2014 and June 2016 VA examinations showed that the Veteran has IVDS, but there were no incapacity episodes in the last 12 months that reflect impairment consistent with a compensable rating. 

In summary, the Board finds that the totality of the evidence of record does not support a rating in excess of 40 percent from May 28, 2009 and in excess of 20 percent after December 1, 2016. 

B. Cervical Spine 

The Veteran's cervical condition was evaluated under DC 5243-5237.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27.  Both DC 5243 and DC 5237 are part of the General Rating Formula for Disease and Injuries. 38 C.F.R. § 4.71a.  

However, DC 5243 provides that IVDS would be rated either under the general rating formula or based on incapacitating episodes if it would result in a higher evaluation.  Incapacitating episodes are defined as periods of acute signs and symptoms due to IVDS that require bed rest prescribed by a physician.  Id. at Note (1).  Under DC 5243, a 40 percent rating is assigned when there is incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A higher 60 percent rating is assigned if the incapacitating episode lasts 6 weeks in the last twelve months.

Under DC 5237, a 20 percent rating is assigned when forward flexion of the cervical spine is greater than 15 degrees, but less than 30 degrees; or the combined range of motion of the cervical spine is not greater than 170 degrees; or there is muscle spasm or guarding sever enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  A 30 percent rating is assigned, where the forward flexion of the cervical spine is 15 degrees or less; or there is favorable ankylosis of the entire cervical spine.  If an unfavorable ankylosis of the entire cervical spine is present, a 40 percent rating is assigned.  Finally, a maximum 100 percent rating is assigned where there is unfavorable ankylosis of the entire spine. 

Here, the available VA and private treatment records do not document that bed rest was ever prescribed by a physician during the pertinent time period.  Furthermore, both the October 2014 and June 2016 VA examinations did not reflect incapacitating episodes within the past 12 months.  Based on this evidence, the Veteran's disability cannot be assigned a compensable rating under DC 5243. 

As noted above, the October 2009 VA examination found a range flexion limited to 30 degrees, extension limited to 20 degrees, lateral flexion to 30 degrees, and 60 degree rotation.  There was no additional functional loss noted after repetitive test. This examination does not show flexion that is less than 15 degrees. Absent a showing of additional functional loss due to pain, a higher rating is not warranted based on Deluca factors.  Nor did it reflect the presence of ankylosis of the entire cervical spine.  Based on this examination, a rating higher than 20 percent is not warranted from May 28, 2009 to August 24, 2010.

With respect to the time period from August 25, 2010 to November 30, 2016, the Veteran's cervical spine disability was rated as 30 percent disabling. A higher 40 percent rating is not appropriate because the medical evidence does not show that the Veteran had unfavorable ankylosis of the entire cervical spine.  To the contrary, the October 2010, the October 2014, and June 2016 VA examination all showed that the Veteran did not have ankylosis of the cervical spine.  Furthermore, these examinations do not support a finding of additional functional loss due to pain or flare-ups to warrant assignment of a higher rating based on the Deluca factors.  

With respect to the period after December 1, 2016, a rating higher than 10 percent is not warranted.  During the June 2016 VA examination, a flexion of 35 degrees, extension of 25 degrees, lateral flexion to 35 degrees, and lateral rotation to 40 degrees was elicited, which is consistent with a 10 percent rating and no higher.  .   The Veteran did not have muscle spasm. Nor was there guarding. While he had localized tenderness, it did not result in abnormal gait or abnormal spinal contour.  Muscle strength tests were normal muscle strength.   These results are not consistent with a rating higher than 10 percent.  Furthermore, the repetitive use test shows no additional functional loss after three repetitions.  Combined with the Veteran reporting no flare-ups, the Board does not find that assignment of a higher rating based on Deluca factors is not warranted during this period.  

In sum, the preponderance of the evidence of record does not support a rating higher than 20 percent from May 28, 2009 to August 24, 2010; a rating higher than 30 percent from August 25, 2010; and a rating higher than 10 percent from December 1, 2016. 


ORDER

The reduction in rating from 40 to 20 percent for the lumbar spine condition was proper.

The reduction in rating from 30 to 10 percent for the lumbar spine condition was proper.

A rating in excess of 40 percent for lumbar spine condition from May 28, 2009 to November 30, 2016, exclusive of the periods during which the Veteran was in receipt of 100 percent disability rating is denied. 

A rating in excess of 20 percent for lumbar spine condition from December 1, 2016 is denied. 

A rating in excess of 20 percent for cervical spine condition from May 28, 2009 to August 24, 2010 is denied. 

A rating in excess of 30 percent for cervical spine condition from August 25, 2010 is denied. 

A rating in excess of 10 percent from December 1, 2016 for cervical spine condition is denied. 






____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


